200 F.2d 106
BURNS,v.UNITED STATES et al.
No. 6479.
United States Court of Appeals Fourth Circuit.
Argued Nov. 14, 1952.Decided Nov. 15, 1952.

James T. Smith and J. Healy Sullivan, Baltimore, Md.  (Weldon L. Maddox, Baltimore, Md., on brief), for appellant.
Maurice J. Pressman, Baltimore, Md., for appellee Helen Burns Huettner, as guardian.
No brief and no argument for appellee United States.
Before PARKER, Chief Judge, SOPER, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM.


1
This is an appeal in an interpleader suit involving a policy of National Service Life Insurance.  There was judgment in the court below in favor of the daughter of the insured and against his widow, who was the beneficiary of the insurance, on the ground that the latter had been guilty of the intentional killing of the insured and for that reason was precluded from recovering under the policy.  The widow, who admittedly killed the insured, had been charged with murder and had been acquitted in the state court on a plea of self defense.  The judge below properly held that the action of the state court in the criminal case was not binding in this case and upon the evidence submitted to him held that the killing was not justified on the theory of self defense but that the widow was guilty of the intentional and felonious slaying of the insured.  We think that this was clearly right and that nothing need be added to what was said in the opinion below.  See United States v. Burns, 103 F.Supp. 690.


2
Affirmed.